                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ROLANDIS CHATMON,
ADC #140078                                                            PLAINTIFF

V.                        CASE NO. 5:19-CV-365-JM-BD

DEXTER PAYNE, et al.                                                DEFENDANTS


                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 27th day of May, 2021.


                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
